Citation Nr: 1017762	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
foot plantar fasciitis.

2.  Entitlement to an initial compensable rating for left 
foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
April 2006.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection and awarded 
noncompensable ratings each for left and right foot plantar 
fasciitis, effective May 2006.  Pursuant to the Veteran's 
request, a travel board hearing before a Veterans Law Judge 
was scheduled for February 2010.  However, he failed to 
appear for the hearing and provided no explanation for his 
absence.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDING OF FACT

The Veteran's bilateral foot disabilities (plantar fasciitis) 
are manifested by complaints of pain, numbness, fatigability, 
and lack of endurance which worsen with walking and standing 
and require the use of shoe inserts or other orthopedic 
devices.  Objective manifestations include findings of 
tenderness on palpitation and slight callous formations over 
the lateral aspect of both heels.  X-ray findings are void of 
any evidence of fractures, dislocation, destructive bone 
changes, or any significant bone pathology.  Nor is there any 
objective evidence of weakness, fatigability, or painful 
flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
foot plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5276, 5284 (2009).

2.  The criteria for an initial compensable rating for left 
foot plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5276, 5284 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Veteran's claims for increased ratings arise from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
will not address whether VA has complied with the notice 
provisions of the VCAA with respect to these claims.  

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claims 
were obtained in August 2006 and October 2009 and a review of 
those examination reports reveals that all subjective and 
objective findings necessary for evaluation of the Veteran's 
bilateral foot disability were observed and recorded, and 
thus the examinations appear complete and adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2009).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the schedule of disability ratings is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  With respect to the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2009).  For the purpose of rating 
disability from arthritis, metatarsal and tarsal joints of 
the lower extremities are considered groups of minor joints, 
ratable on a parity with a major joint.  38 C.F.R. § 4.45 
(2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
The criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2009).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a 10 percent 
rating; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any 
other applicable diagnostic code under the regulations 
provides a basis for a higher rating for the service-
connected bilateral foot disabilities.  38 C.F.R. Parts 3 and 
4 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's right and left foot disabilities have each been 
rated as noncompensable under Diagnostic Codes 5299-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2000).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be assigned as follows: the first 
two digits will be selected from that part of the schedule 
most closely identifying the part, or system of the body 
involved, in this case, the musculoskeletal system, and the 
last two digits will be 99 for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2009).  DC 5284 
pertains to other foot injuries.  38 C.F.R. § 4.71a, DC 5284 
(2009).  Additionally, as treatment records dated in November 
2004 and June 2008 reflect diagnoses of flexible flatfoot and 
flatfoot, the Board finds that the diagnostic criteria 
pertaining to acquired flatfoot are also potentially 
applicable.  38 C.F.R. § 4.71a, DC 5276.

In considering the applicability of other Diagnostic Codes, 
the Board finds that DCs 5277 (weak foot), 5278 (claw foot), 
5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux 
rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion 
of the tarsal or metatarsal bones) do not apply, as on VA 
examination in August 2006 and October 2009, the Veteran was 
not found to have any of these disabilities.

Under DC 5276, a noncompensable disability rating is provided 
for acquired flatfoot manifested by symptoms of pain that are 
relievable by built-up shoe or arch support.  A 10 percent 
disability rating is warranted for moderate acquired 
flatfoot, manifested by the weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achilles, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe bilateral acquired flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral acquired flatfoot, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the Achilles tendon 
on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.

Under DC 5284, moderate residuals of other foot injuries 
warrant a 10 percent rating.  A 20 percent rating requires 
moderately severe residuals.  A 30 percent rating requires 
severe residuals.  38 C.F.R. § 4.71a, DC 5284 (2009).

The Veteran's service treatment records dated in February 
2005 reflect complaints of heel pain while sitting and 
standing.  The Veteran also described sharp and stabbing pain 
that he rated as a four out of ten on the pain scale.  
However, the Veteran's pain subsided with prolonged walking.  
The assessment was plantar fasciitis.  He was prescribed 
medication and stretching exercises.  In March 2005, the 
Veteran had continued complaints of right foot pain.  It was 
noted that the Veteran reported to sick call about two weeks 
earlier for the same issue at which time he was prescribed 
Motrin and stretching exercises.  The Veteran's pain was less 
frequent, but was severe.  The Veteran described sharp pain 
that traveled from the heel to the ankle.  On examination of 
the right foot, the heel was without edema, tenderness, or 
erythema and had a full range of motion.  Another March 2005 
report reflects the Veteran's complaint of right foot pain 
rated as an eight out of ten on the pain scale.  On 
examination, the foot was swollen and tender to touch.  The 
Veteran was advised to continue to perform his exercises and 
to take medication as directed and was restricted from 
running for thirty days.  He was advised to use an elliptical 
trainer or ride stationary bike for exercise.  In April 2005, 
the Veteran complained of right foot pain that was treated 
conservatively with rest, medications, and stretching.  On 
examination, there was no edema or deformity.  He was given 
an injection of cortisone in the right plantar heel.  In July 
2005, the Veteran indicated that Ibuprofen was no longer 
effective for his pain.  He also complained of tingling on 
the outer portion of the right foot with difficulty walking 
and of right heel pain.  On examination, the arch of the 
right foot was lost, tender to palpation, and appeared flat.  
However, the plantar aspect of the feet (plantar fascia) were 
not tender to palpation.  The assessment was plantar 
fasciitis.  With the exception of pain over the plantar 
fascia, the physical examination was normal.  On 
neurovascular examination, the right foot was intact without 
any loss of sensation to touch.  The Veteran was reassured 
that he had a normal examination.  In October 2005, the 
Veteran had continued complaints of right foot pain due to 
plantar fasciitis for which he was given two steroid 
injections that failed to provide him with any pain relief.  
On examination, there was evidence of bilateral pes planus 
without any tenderness on palpation of the tarsometatarsal 
joints or the dorsal aspect of the foot.  However, the 
plantar aspect of the heel of the right foot was tender on 
palpation.  The assessment was right plantar fasciitis for 
which the Veteran was prescribed 800 milligrams of Motrin and 
provided with shoe inserts.

Service treatment records dated in January 2006 reflect the 
Veteran's continued complaints of bilateral plantar foot pain 
with running, standing, and marching.  However, the bilateral 
foot pain was more severe in the morning upon initial 
standing.  On examination, the Veteran's feet were normal in 
appearance.  Tarsal Tinel's sign was negative and foot motion 
was normal.  No pain was elicited by motion of the foot.  The 
right foot was tender on palpation of the calcaneal turbosity 
and plantar aponeurosis.  However, the left foot was normal.  
In February 2006, the Veteran complained of right plantar 
foot pain greater than left plantar foot pain that was 
unresponsive to orthotic inserts and two steroid injections.  
On examination, the Veteran had pain along the plantar 
central foot bilaterally.  An X-ray examination of the feet 
indicated pes planus and subtle plantar heel spurs.  
Clinically, the Veteran had severe bilateral rigid congenital 
pes planus that should have disqualified him from entering 
into the military.  On examination, he was neurovascularly 
intact with good bilateral subtalar and midtarsal joint range 
of motion and good bilateral ankle dorsiflexion without 
evident pain.  Pes planus was evident with a mild hind foot 
valgus deformity and neutral mid-foot.  An X-ray examination 
showed bilateral subtle calcaneal spurs suggestive of 
bilateral chronic plantar fasciitis.  On separation 
examination in March 2006, the Veteran was diagnosed with 
bilateral symptomatic pes planus and bilateral plantar 
fasciitis.  Treatment records also reflect an assessment of 
calcaneal spur and plantar fasciitis.  A bone scan of the 
lower extremities revealed findings most compatible with mild 
plantar fasciitis to the left calcaneus.  Otherwise, the 
distribution of activity throughout the left forefoot, mid-
foot, and ankle was unremarkable.

On VA examination in August 2006, the Veteran complained of 
pain and stiffness in his feet.  He indicated that he was 
diagnosed with plantar fasciitis in 2005 that was treated 
conservatively with oral medications, anti-inflammatory 
medications, and physical therapy.  The Veteran indicated 
that he had increased bilateral foot pain with walking, 
standing, and with both feet at rest.  However, he denied any 
weakness or fatigability in the feet.  The Veteran indicated 
that the shoe inserts lessened his pain and made walking and 
standing more tolerable.  It was noted that he needed 
corrective devices and that his feet bothered him the most 
during prolonged standing and physical training exercises 
that included running in the obstacle course.  On 
examination, the right foot was warm with normal hair 
distribution and normal nails.  Dorsalis pedis and posterior 
tibial pulses were a grade 2/2.  No ulcerations were present.  
The Veteran had normal sensation with monofilament testing of 
the plantar aspect of the right foot and of all the digits.  
Vibratory sense was intact.  The Veteran had pain and 
tenderness to touch in the medial arch area that extended 
into the calcaneus with deep palpation.  However, no warmth 
or swelling was present and no bony deformities were noted.  
There was a slight callous formation over the lateral aspect 
of both heels.  However, the Veteran's shoes exhibited no 
unusual shoe wear.  On range of motion testing, the left and 
right great toe had flexion to 45 degrees with 80 degrees 
extension.  On repetitive testing, the Veteran did not 
experience increased pain.  After repetitive flexion and 
extension, there was no change in the areas of pain, 
weakness, fatigability, incoordination, and range of motion.  
There was no swelling or warmth in either foot.  Nor was 
there any evidence of weakness, instability, or painful 
motion.  The Veteran had no functional limitations with 
respect to standing and walking.  An X-ray examination of the 
feet showed no fracture or dislocation, destructive bone 
changes, or any significant bone pathology.  The Veteran was 
diagnosed with bilateral plantar fasciitis.

VA medical records dated in September 2006 reflect complaints 
of bilateral foot pain and an assessment of plantar fasciitis 
for which the Veteran was provided heel cups and prescribed 
exercises and Naprosyn.  In June 2008, he complained of left 
foot pain described as a stabbing pain that he rated as a 
four out of ten on the pain scale.  The Veteran's pain was 
aggravated by standing and walking.  The effectiveness of his 
current medications was described as poor.  The Veteran also 
complained of bilateral foot pain in the soles of his feet 
diagnosed as flat feet/plantar fasciitis.  In September 2008, 
the Veteran denied any paresthesia or anesthesia of the feet.  
He presented for relief of parnonychia, but indicated that 
his condition had improved.  However, his pes planus was 
noticeable on weight-bearing examination.  The impression was 
flat foot secondary to obesity.

In a November 2009 notice of disagreement, the Veteran 
complained of constant and sharp bilateral foot pain.  When 
standing or walking for extended periods of time, both feet 
became numb.  The Veteran indicated that he had been 
prescribed numerous medications that failed to diminish or 
eliminate his pain.

The Veteran underwent a VA feet examination in October 2009, 
at which time he stated that he was diagnosed with plantar 
fasciitis bilaterally during service and that he was given 
custom orthotics that provided some relief.  He denied 
undergoing any current treatment had no history of 
hospitalization, surgery, or trauma to the feet.  The Veteran 
complained of pain and fatigability in his feet while 
standing and walking.  However, there were no flare-ups of 
foot joint disease.  The Veteran reported that he was able to 
stand from three to eight hours, requiring only short periods 
of rest without any limitation with walking and he worked as 
a security guard at a stadium.  On examination of the feet, 
there was no evidence of painful motion, swelling, 
tenderness, instability, weakness, or abnormal weight-
bearing.  Nor was there any evidence of any skin or vascular 
foot abnormality or any clinical evidence of muscle atrophy 
of the feet.  The Veteran's gait was within normal limits.  
He was diagnosed with bilateral plantar fasciitis that the 
examiner opined, with the exception of pain, had no 
significant effect on the Veteran's usual occupation or 
activities of daily living.

The Board finds that the Veteran is not entitled to an 
initial compensable rating for bilateral plantar fasciitis 
under Diagnostic Code 5284, which provides for a 10 percent 
rating for moderate foot injury, a 20 percent rating for 
moderately severe foot injury, and a 30 percent for severe 
foot injury.  38 C.F.R. § 4.71a (2009).  Based upon the 
evidence of record, the Board finds that the Veteran's 
bilateral foot disability is no more than mild in degree.  
While the Veteran has been prescribed orthotics which have 
provided some relief, he has not required the use of 
assistive devices.  The Veteran has subjectively complained 
of numbness, pain, and fatigability.  While the medial arch 
area of the Veteran's feet were found to be tender on 
palpation on VA examination in August 2006 and October 2009, 
an August 2006 X-ray examination of the feet showed no 
fracture or dislocation, destructive bone changes, or any 
significant bone pathology.  In addition, on examination of 
the feet in October 2009, there was no evidence of painful 
motion, swelling, tenderness, instability, weakness, or 
abnormal weight-bearing.  Thus, the Board concludes that the 
evidence of record does not support an initial compensable 
disability rating under DC 5284.  38 C.F.R. § 4.71a, DC 5284 
(2009).

The Board also finds that the evidence of record does not 
support a compensable rating for acquired flatfoot under DC 
5276.  While the Veteran was diagnosed with flexible flatfoot 
and flatfoot in November 2004 and June 2008, the treatment 
records and VA examinations in August 2006 and October 2009 
are void of any clinical evidence of a weight-bearing line 
over or medial to the great toe, any gross deformity, or 
inward bowing of the Achilles tendon.  Additionally, while 
the Veteran indicated that his pain, fatigability, and lack 
of endurance worsened while walking or standing, there were 
no clinical findings of pain on manipulation and use of the 
feet.  To the contrary, on physical examination there was no 
evidence of painful motion, swelling, tenderness, 
instability, weakness, or abnormal weight-bearing.  Nor was 
there any evidence of skin or vascular changes in the feet, 
or any shoe-wear pattern that would indicate abnormal weight-
bearing.  Therefore, the Board finds that the criteria for a 
compensable rating for bilateral plantar fasciitis are not 
met. The Board finds that the disability is not shown to be 
moderate in degree under DC 5276.  Furthermore, the evidence 
does not show a weight-bearing line over or medial to the 
great toe or inward bowing of the Achilles tendon.  While the 
Veteran has complained of pain on use of the feet, that 
showing does not raise the level of the disability to 
moderate in the absence of evidence showing that the other 
criteria for a 10 percent rating are met.

Additionally, the Board notes that the criteria for a 30 
percent rating have not been met at any time during the 
period on appeal.  Specifically, the record does not reveal 
objective evidence of a marked deformity, such as pronation 
or abduction.  In addition, treatment records and VA 
examinations in August 2006 and October 2009 are silent as to 
any marked deformity of the Veteran's feet.  As to the other 
symptomatology necessary to warrant a 30 percent under DC 
5276, including accentuated pain on manipulation and use, 
swelling on use, and characteristic callosities, the Board 
finds that while the Veteran has complained of bilateral foot 
pain on numerous occasions, the clinical evidence does not 
show that such pain has been severe or attenuated.  Further, 
while the Veteran has been found on VA examination to have a 
slight callous formations over the lateral aspects of both 
heels, those findings are not sufficient to warrant a higher 
rating in the absence of other findings.  Nor has the Veteran 
been diagnosed with any edema that has been found to occur 
"on use."  The Board therefore finds that the evidence of 
record does not support a compensable disability rating under 
DC 5276.  38 C.F.R. § 4.71a, DC 5276 (2009).  Without 
evidence of marked pronation or inward displacement of the 
tendo Achilles, or extreme tenderness, a finding of 
pronounced impairment is clearly not warranted.  Id.  

When degenerative arthritic changes are confirmed by X-ray 
evidence, a noncompensable rating is assigned unless there is 
objective evidence of arthritis involving two or more major 
or minor joint groups.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2009).  However, there is no X-ray evidence that 
demonstrates the presence of any arthritis of the right or 
left foot.  Thus, separate compensable ratings under the 
Diagnostic Codes pertaining to arthritis are not warranted 
because there is no X-ray evidence of arthritis of either 
foot.

The Board has determined that the Veteran is entitled to no 
more than noncompensable ratings for his bilateral foot 
disability under any of the spinal rating criteria 
applicable.  Consideration has been given to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  The Board has considered the 
Veteran's complaints of flare-ups and pain, and all evidence 
of record related to limitation of motion, incoordination, 
fatigability, and pain on motion in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to initial compensable ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On VA examination in August 
2006, repetitive motion revealed no evidence of increased 
pain, weakness, fatigability, incoordination, or painful 
motion.  On VA examination in October 2009, there was no 
evidence of painful motion, swelling, tenderness, 
instability, weakness, or abnormal weight-bearing.  At that 
time, the Veteran denied any flare-ups of his bilateral foot 
disability.  As the range of motion of the Veteran's feet was 
not found be restricted or associated with pain, the Board 
finds that even if the Veteran does experience flare-ups of 
his bilateral foot disability, there is no evidence which 
suggests that, on repetitive use, the Veteran's service-
connected bilateral foot disability would be restricted such 
that the requirement for an increased rating would be met.  
Therefore, even considering the effects of pain on use, there 
is no probative evidence that the service-connected 
disability causes such limitation that increased ratings are 
warranted.  38 C.F.R. § § 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the Board finds that there is 
no basis for assigning compensable ratings.  


Extraschedular ratings

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
the regular schedular standards are not inadequate.  There is 
no evidence that the Veteran has been frequently hospitalized 
for treatment of his bilateral foot disabilities.  Neither 
does the record reflect marked interference with his 
employment due solely to his service-connected bilateral foot 
disability.  In fact, on VA examination in October 2009 the 
Veteran indicated that he is employed as a security guard at 
a stadium and is able to stand from three to eight hours with 
only short periods of rest.  Here, the objective evidence 
does not reflect that his bilateral foot disability caused a 
marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of the same.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for the Veteran's bilateral 
plantar fasciitis is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his bilateral foot disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence in 
support of compensable ratings for his left and right foot.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bilateral foot disability warrants no more than 
noncompensable ratings at any time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claims for 
increased ratings, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).











ORDER

An initial compensable rating for right foot plantar 
fasciitis is denied.

An initial compensable rating for left foot plantar fasciitis 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


